Wilson, Circuit Judge.
This case is exactly the same 'in every .respect as the case of E. E. West and W. J. Hildebrandt vs State of Florida, which is designated as case number one, and which has just been decided by this Court affirming the judgment of the court below.
The questions involved, both in. law and fact, being precisely the same as those involved in- said case number one, the judgment in this case is. hereby affirmed at the cost of the Plaintiffs in Error. . .
. Browne, C. J., and Taylor, Whitfield and. Ellis, J. J., concur.
West, J., disqualified.